Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of video data processing by maintaining one of more tables containing motion candidates derived from one or more coded video blocks, wherein arrangements of the motion candidates in the table is based on the sequence of addition of the candidates derived from each video block in to each table; creating a motion candidate list, wherein the usage of the tables to create the motion candidate list is based on coded information of the current block, wherein the coded information includes a coding mode and usage of the tables to create the motion candidate list is based on checking at least one motion candidate of the table whether the checked motion candidate from the table needs to be added to the candidate list; determining motion information of the current block using the candidate list and coding the current block using the motion information.  
The reference of Fukushima et al. (US PGPub 2014/0286427 A1) teaches a coding method with one or more motion vector candidates lists, wherein it determines the coding information for coding the current block from the coding information of the candidate lists when the candidates in the list are added sequentially on a priority basis. However, it fails to teach that the candidate lists are created by selecting motion vectors from one or more tables where the motion vectors in the tables are arranged by sequentially adding and usage of the tables to create Hu et al. (US PGPub 2019/0230376 A1), in the same field of endeavor, teach under affine motion model the motion vector of the current block is being calculated by where the motion vectors of the control points of the current block are used instead of MVP candidate list comprising blocks on the left and top side of the current block, but it fails to teach that the candidate lists are created by selecting motion vectors from one or more tables where the motion vectors in the tables are arranged by sequentially adding and usage of the tables to create the motion candidate list is based on checking at least one motion candidate of the table whether the checked motion candidate from the table needs to be added to the candidate list. On the other hand, the reference of Lim et al. (US PGPub 2019/0200040 A1) teaches that when the current block is smaller than the block size of the CTU, then it shares the derived spatial merge candidate of the block 1600 instead of having a list of its own, but again it fails to teach that the candidate lists are created by selecting motion vectors from one or more tables where the motion vectors in the tables are arranged by sequentially adding and usage of the tables to create the motion candidate list is based on checking at least one motion candidate of the table whether the checked motion candidate from the table needs to be added to the candidate list. As a result Fukushima et al. alone or in combination with Hu et al. and Lim et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 17, which is an apparatus claim of the corresponding method claim 1, claim 20, which is a CRM claim of the corresponding method claim 1, and claim 22,  which is another CRM claim of the corresponding method claim 1, stand allowable. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2485